MEMORANDUM OF DECISION.
The Maine Unemployment Insurance Commission disqualified the plaintiffs from receiving unemployment compensation because it determined that their former employer, Billen Shoe Company, Inc., had discharged them for misconduct. See 26 M.R. S.A. § 1193(2) (Supp.1984). The plaintiffs appeal from an order of the Superior Court, Androscoggin County, affirming the decision of the Commission. The Court is evenly divided on the question whether the decision of the Commission is correct.
Accordingly, the entry is:
By an evenly divided Court, judgment affirmed.
All concurring.